232 F.2d 837
Otto Andrew ATTERSON, Appellant,v.UNITED STATES of America, Appellee.
No. 5281.
United States Court of Appeals Tenth Circuit.
April 16, 1956.Writ of Certiorari Denied June 4, 1956.See 76 S. Ct. 1038.

Otto Andrew Atterson, pro se.
Robert Swanson, Asst. U.S. Atty., Denver, Colo.  (Donald E. Kelley, U.S. Atty., Denver, Colo., on the brief), for appellee.
Before BRATTON, Chief Judge, and HUXMAN and PICKETT, Circuit Judges.
PER CURIAM.


1
Otto Andrew Atterson, with others, was indicted and convicted in the United States District Court for the District of Colorado on the charge of robbing, and conspiring to rob, the Metropolitan State Bank of Derby, Colorado, a bank insured by the Federal Deposit Insurance Corporation.  This is an appeal from an order denying a motion filed under the provisions of 28 U.S.C.A. 2255, to set aside the judgment and sentence entered on the conviction.  The motion alleged that the judgment and sentence is void because the Federal Deposit Insurance Corporation had failed to comply with the laws of the State of Colorado relating to foreign corporations and was unlawfully doing business in that state, therefore the contract of insurance with the bank was void and the bank was uninsured by the Federal Deposit Insurance Corporation and no federal offense had been committed.  This contention is without merit.  The Federal Statute creating the Federal Deposit Insurance Corporation, 12 U.S.C.A. 264, authorizes that corporation to issue insurance certificates to qualified state banks.  The Colorado Statutes specifically authorize state banks to contract for insurance with the Federal Deposit Insurance Corporation.  Colorado Revised Statutes 1953, Chapter 14 Art. 9, 6.


2
As to the Federal criminal jurisdiction for offenses committed against member banks, see Weir v. United States, 7 Cir., 92 F.2d 634, 114 A.L.R. 481; United States v. Doherty, D.C.Neb., 18 F. Supp. 793; Annotation, 14 A.L.R. 489.


3
Affirmed.